Baker, Judge,
delivered the opinion of the court.
This case was submitted on an agreed statement of facts, the essential part of which is as follows :
“Johanna Ryan was married to Edward Ryan, January 6, 1850, and they continued to live together as man and wife about two or five years, when he abandoned her, and they never lived together afterward. At the time of their marriage she held certain leasehold property in the city of St. Louis, for which she paid ground rent and taxes, and individually collected and received the rents of houses, which she had put upon said property, up to the time of her death. Said lease expired on the first day of July, 1866. In the year 1852 said Johanna Ryan bought other leasehold property in the city of St. Louis, for which she paid ground rent and taxes on the same, and individually collected and received *103the rents for the same till the year 1860, at which time she sold the same for $500, and received the proceeds of said sale. The amounts realized by the deceased from the sale of said lease, and the rents received as aforesaid, she deposited, in her own name, with Peter Richard Kenrick, from time to time, and drew out on her own order portions of said moneys as she required the same. At the time of her death there remained so deposited to her credit the sum of thirteen hundred and five dollars in gold, and three hundred and ninety-five dollars in currency. All of the amounts aforesaid have, since the death of said Johanna Ryan, been collected by said Edward Ryan as her administrator, and are now held by him as such. The applicants herein are the sole sisters of said Johanna Ryan. She died intestate, having no children nor their descendants, no father, mother, nor brothers, nor their descendants.”
The leasehold property owned by the wife during coverture is a chattel real, and the husband has a qualfied title to it. He may alienate it at his pleasure during coverture, and by so doing deprive her of her right therein; and this would be a just exercise of his legal marital rights. But unless the right to dispose of such property has been exercised by the husband during coverture, it will survive to the wife at his death. In this respect chattels real are similar to choses in action. The one survives to the wife unless alienated during coverture, and the other unless reduced to possession during coveture. And this is true whether they are acquired before or after marriage. In England, the husband’s right to the chattels real and chos-es in action of the wife becomes absolute upon her death, if he survives her. The statutes of that country fully justify such a rule. Our statutes are materially different, and.this court has held, in construing them, that the husband’s right to this kind of property is terminated by the death ’of the wife. (10 Mo. 368 ; 32 Mo. 532.) These cases contain a correct exposition of the law of this State. In this case the question to be determined is not properly as to the ownership of the leasehold estates of the wife, but rather the ownership of the money arising Horn rents for their use, and from the sale of them.
It is doubtless true that, at common law,' marriage effects an *104absolute gift of the personal chattels of the wife, actually in her possession, to the husband, unless they were secured to her by an ante-nuptial agreement through the intervention of trustees, and that the possession of the wife is the possession of the husband. But this is not properly a common-law proceeding. It is in the nature of a proceeding in equity, and the equity powers of the court are invoked. Where there is an ante-nuptial agreement that the wife may carry on a separate trade or business in her own name, a court of equity will enforce it, and secure to her, in her own right, the profits arising from such trade, against her husband and his creditors. If the husband should permit her to carry on business on her sole and separate account, without any such ante-nuptial agreement, all that she ■ earns will be deemed to he her separate property and disposable by her as such, subject to the claims of third persons properly affected by it. So, if a husband deserts his wife, and she carries on a separate trade, her earnings will be enforced in equity against the claims of her husband. (2 Roper on Husband and Wife, 171-6; Story Eq. Jur. § 1387.) The property from which the money in controversy was raised was partly owned by the wife before her marriage, and partly purchased by money not derived from her husband. She was permitted, during the whole period of her coverture — ahout fifteen years —^o deal with it as her own, and was suffered to pay the ground rents and taxes on the same — the husband paying no attention to it or to her. He deserted her in two or five years after their marriage, and never returned to her •; and there is nothing in the evidence to justify a conclusion that he afforded her any support. We think it would be unjust, under the circumstances of this case, to permit the husband to retain the money in controversy. It must he treated as the separate property of the wife, accumulated by her own efforts, with the consent of her husband, and by the use of means not derived from him.
The judgment is affirmed.
The other judges concur.